Exhibit 10.1

SECOND AMENDED AND RESTATED STOCK SALE RESTRICTION AGREEMENT

This Second Amended and Restated Stock Sale Restriction Agreement (this
“Agreement”) is entered into as of February 27, 2008 (the “Effective Date”) by
and between Luna Innovations Incorporated, a Delaware corporation (the
“Company”) and Kent A. Murphy (“Employee”). The Company and Employee are
referred to herein as the “Parties” and each as a “Party.”

RECITALS

WHEREAS, the Parties entered into a certain letter agreement dated on or about
February 1, 2006 (the “Stock Sale Restriction Agreement”) and the Parties
entered into an Amended and Restated Stock Sale Restriction Agreement dated on
or about January 23, 2007, whereby Employee agreed to certain restrictions on
the sale and transfer of (i) any outstanding shares of the Company’s Common
Stock, par value $0.001 per share (“Common Stock”) (excluding shares that were
received upon exercise of options prior to December 31, 2005) and (ii) any
shares of Common Stock to be received upon exercise of options to purchase
Common Stock, whether vested or unvested, that Employee held and acquired from
the Company prior to the Company’s initial public offering;

WHEREAS, as of the Effective Date, Employee beneficially held an aggregate of
2,761,108 shares of Common Stock, which consisted of 2,648,061 outstanding
shares of Common Stock and 113,047 shares of Common Stock issuable upon exercise
of outstanding options (collectively, the “Subject Securities”), excluding any
shares that were received upon exercise of options or warrants prior to
December 31, 2005;

WHEREAS, the Parties agree and acknowledge that it is in the interests of the
Company and its stockholders to amend and restate the Amended and Restated Stock
Sale Restriction Agreement to provide for additional restrictions on the number
of Subject Securities which Employee can sell, with the expectation that such
additional restrictions may help to prolong the Company’s eligibility for Small
Business Innovation Research (“SBIR”) grants; and

WHEREAS, the Parties desire to amend and restate the Amended and Restated Stock
Sale Restriction Agreement pursuant to the terms and conditions provided herein.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as follows:

AGREEMENT

1. Employee hereby irrevocably agrees that he or she will not, directly or
indirectly, (i) sell, offer for sale, pledge or otherwise dispose of (except as
otherwise provided herein) greater than zero percent (0%) of Employee’s Subject
Securities in calendar year 2008, ten percent (10%) of Employee’s Subject
Securities in calendar year 2009 and ten percent (10%) of Employee’s Subject
Securities in calendar year 2010, (each such amount the “Annual Limit”) or
(ii) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of



--------------------------------------------------------------------------------

the economic benefits or risks of ownership of greater than the Annual Limit in
any given year of the Employee’s Subject Securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash or otherwise. For purposes of this
Agreement, gifts or transfers of Subject Securities to immediate family members
or trusts for which Employee or his or her immediate family members are the sole
primary beneficiaries shall be exempt from the restrictions of this Paragraph 1;
provided, that the recipient of such Subject Securities shall become subject to
the terms and conditions of this Agreement, shall assume Employee’s obligations
hereunder and shall sign an agreement of joinder to that effect.

2. Notwithstanding anything in this Agreement to the contrary, if Employee does
not sell or transfer the full Annual Limit of the undersigned’s Subject
Securities in calendar year 2008, the unsold portion of the Annual Limit (the
“Carryover Amount”) shall be carried over to calendar year 2009 and if Employee
does not sell or transfer the full Annual Limit of the undersigned’s Subject
Securities in calendar year 2009, the Carryover Amount shall be carried over to
calendar year 2010, such that the Annual Limit for such calendar year shall be
increased by the Carryover Amount.

3. This Agreement and the restrictions contained herein will terminate on the
earliest to occur of the following: (i) the date on which the Company is no
longer eligible for Small Business Innovation Research (SBIR) grants, as
evidenced by an opinion of counsel mutually acceptable to the Company and
Employee; (ii) the effective date of a termination of Employee’s employment with
the Company, including by death, provided that the Company may elect, in its
sole discretion, as to some or all of Employee’s vested stock options, to pay
Employee in cash an amount equal to the average closing price of the Company’s
common stock for the five (5) trading days immediately preceding the date of
termination of Employee’s employment, less the strike price for such options, in
exchange for the forfeiture of such options; (iii) a date determined by the
Company in its sole discretion at any time upon written notice to the Employee;
(iv) December 31, 2010.

4. Employee acknowledges that by signing this Agreement he or she may suffer
adverse consequences, including without limitation, an inability to sell Subject
Securities during a time in which the Company’s Common Stock is trading at a
historically high price and (notwithstanding paragraph 2 above) an inability to
sell Subject Securities to cover a tax liability that the undersigned may incur
as a result of an exercise of vested options. The Company encourages Employee to
speak with his or her personal financial, legal and/or tax advisors before
signing this Agreement and also prior to any sale of shares of Common Stock or
the exercise of stock options for Subject Securities.

5. This Agreement constitutes the entire understanding of the Parties with
regard to the subject matter stated herein and revokes and supersedes all prior
agreements between the Parties, including the Stock Sale Restriction Agreement,
as previously amended.

6. This Agreement may be modified or amended only in writing signed by the
Company and Employee; provided, however, that the Company may, in its sole
discretion, amend or waive the provisions of Paragraph 1 above to increase the
Annual Limit from time to time. No waiver of any provision of this Agreement
shall be deemed a waiver of other provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

7. Employee’s obligations hereunder shall be binding upon Employee’s heirs,
personal representatives, successors and assigns.

8. This Agreement shall be governed in accordance with the laws of the
Commonwealth of Virginia, without application of conflicts of laws provisions.

9. This Second Amended and Restated Agreement may be executed in one or more
counterparts, each of which shall constitute an original, but taken together
shall constitute one and the same document. A facsimile signature shall have the
same force and effect as an original signature.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each caused a duly authorized
officer to execute this Agreement with the intent to be legally bound as of the
Effective Date.

 

COMPANY     EMPLOYEE By:  

/s/ Kent A. Murphy

    By:  

/s/ Kent A. Murphy

Name:   Kent A. Murphy     Name:   Kent A. Murphy Title:   President and CEO    
Title:   President and CEO Date:   February 27, 2008     Date:   February 27,
2008

[Signature Page to Amended and Restated Stock Sale Restriction Agreement]